                                             Case 3:20-cv-03748-JCS Document 1 Filed 06/05/20 Page 1 of 4



                                      1   MARIE TRIMBLE HOLVICK (SBN: 257891)
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      2   275 Battery Street, Suite 2000
                                          San Francisco, CA 94111
                                      3   Telephone: (415) 986-5900
                                          Facsimile: (415) 986-8054
                                      4   mholvick@grsm.com

                                      5   Attorneys for Defendant
                                          THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
                                      6   (erroneously sued as UNIVERSITY OF CALIFORNIA SAN FRANCISCO)

                                      7

                                      8                               UNITED STATES DISTRICT COURT
                                      9                             NORTHERN DISTRICT OF CALIFORNIA
                                     10

                                     11   THOMAS ALLEN BARNETT,              )              CASE NO.
Gordon Rees Scully Mansukhani, LLP




                                                                             )
   275 Battery Street, Suite 2000




                                     12                          Plaintiff,  )              NOTICE OF REMOVAL OF ACTION
     San Francisco, CA 94111




                                                                             )              UNDER 28 U.S.C. §1441(B) (FEDERAL
                                     13        vs.                           )              QUESTION)
                                                                             )
                                     14   WILLIAM J. KAPLA, M.D; UNIVERSITY )
                                          OF CALIFORNIA SAN FRANCISCO (THE
                                     15   REGENTS OF CALIFORNIA)             )
                                                                             )
                                     16                          Defendants. )
                                                                             )
                                     17

                                     18          TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                                     19          PLEASE TAKE NOTICE that Defendant THE REGENTS OF THE UNIVERSITY OF

                                     20   CALIFORNIA (erroneously sued as UNIVERSITY OF CALIFORNIA SAN FRANCISCO

                                     21   (THE REGENTS OF CALIFORNIA)) (“Defendant” or “University” or “The Regents”) hereby

                                     22   removes to this Court the state court action described below.

                                     23          1.      On January 24, 2020, an action was commenced in the Superior Court of the State

                                     24   of California in and for the County of San Francisco, entitled Thomas Allen Barnett v. William J.

                                     25   Kapla, M.D.; University of California San Francisco (The Regents of California), Case No.

                                     26   CGC-20-582453 (hereinafter “the Action”). A copy of the summons and complaint are attached

                                     27   hereto as Exhibit A.

                                     28
                                                                                       -1-
                                                                               NOTICE OF REMOVAL
                                             Case 3:20-cv-03748-JCS Document 1 Filed 06/05/20 Page 2 of 4



                                      1          2.      The Complaint was so poorly pled that it was difficult to decipher what causes of

                                      2   action Plaintiff intended to allege. For instance, Plaintiff used a form for personal injury cases,

                                      3   checked the box for an “Intentional Tort” claim, and stated the following under “description of

                                      4   reasons for liability”: “Defendant UCSF the Regents has an obligation to report, investigate and

                                      5   deal with sexual harassment or actions which create hostile educational enviornemnts (sic) for

                                      6   students. [T]he clerkship with Dr. Kapla was such a hostile enviornment (sic) and violated rights

                                      7   under Title IX of the civil rights act. Dear colleague letters issued by the department of education

                                      8   state that it is the responsibility of institutions of higher education to take immediate and

                                      9   effectivwe (sic) steps to end sexual harrasment (sic) and sexual violence. This defendant both

                                     10   intentionally, negligently and fraudulently failed to do this on behalf of plaintiff.” Defendant

                                     11   attempted to meet and confer in response to the Complaint.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          3.      With respect to the above cause of action for “Intentional Tort,” Defendant
     San Francisco, CA 94111




                                     13   advised Plaintiff that any Title IX complaint would be removable and time-barred. Plaintiff’s

                                     14   counsel agreed to amend his complaint. He then changed his mind, and, without communication,

                                     15   served written discovery. As further illustration that Plaintiff did not actually know what causes

                                     16   of action he intended to allege, Plaintiff’s discovery sought information and documents about

                                     17   “Title 9 or Title 6” complaints. When Defendant’s counsel addressed this issue, Plaintiff’s

                                     18   counsel finally agreed to file an amended complaint.

                                     19          4.      On May 6, 2020, Plaintiff filed a First Amended Complaint. Plaintiff served the

                                     20   First Amended Complaint on The Regents by email on May 7, 2020. The First Amended

                                     21   Complaint remains very poorly pled. What is now clear, however, is that Plaintiff has attempted

                                     22   to assert some form of federal claim. The First Amended Complaint now references Title VII in

                                     23   the Fact section. Plaintiff’s First Amended Complaint also included facts related to an alleged

                                     24   violation of Title IX to the Fact section. Moreover, Plaintiff added exhibits related to University

                                     25   policies on sexual violence and sexual harassment, which could support either a Title VII or Title

                                     26   IX claim. A copy of the First Amended Complaint is attached hereto as Exhibit B. Defendant

                                     27   has not filed a response to the First Amended Complaint.

                                     28
                                                                                       -2-
                                                                               NOTICE OF REMOVAL
                                             Case 3:20-cv-03748-JCS Document 1 Filed 06/05/20 Page 3 of 4



                                      1          5.      Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal is being filed within

                                      2   thirty (30) days from service of the First Amended Complaint on The Regents. The First

                                      3   Amended Complaint made it clear that Plaintiff intended to assert some form of federal claim

                                      4   under Title VII and/or Title IX.

                                      5          6.      The individual defendant, William Kapla, M.D., was served by mail with the First

                                      6   Amended Complaint on May 12, 2020. Dr. Kapla accepted service of the First Amended

                                      7   Complaint by signing a Notice & Acknowledgment form on either May 12 or 13, 2020. Dr.

                                      8   Kapla consents to this Notice of Removal. Pursuant to 28 U.S.C. § 1446(b)(2)(B), this Notice of

                                      9   Removal is being served within thirty (30) days from service of the First Amended Complaint on

                                     10   Dr. Kapla. Dr. Kapla was never served with the original Complaint.

                                     11          7.      This action is a civil action of which this Court has original jurisdiction under 28
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   U.S.C. §1331, and is one which may be removed to this Court by Defendant pursuant to the
     San Francisco, CA 94111




                                     13   provisions of 28 U.S.C. §1441(b) in that it arises under federal law pursuant to Title VII of the

                                     14   Civil Rights Act of 1964 or 20 U.S.C. § 1681 (Title IX).

                                     15          8.      Accordingly, this Action presents claims arising under the laws of the United

                                     16   States, thereby conferring jurisdiction on this Court pursuant to 28 U.S.C. §1331.

                                     17          9.      In addition to jurisdiction over any of Plaintiff’s claims under federal law, this

                                     18   Court has supplemental jurisdiction over any of Plaintiff’s related state law claims. Specifically,

                                     19   28 U.S.C. §1367 confers jurisdiction to this Court over all claims which form part of the same

                                     20   case or controversy as the claim(s) over which the Court has original jurisdiction.

                                     21          10.     Plaintiff’s supplemental state law claims in the complaint stem from the same

                                     22   common set of alleged facts and circumstances involving the alleged Title IX violations.

                                     23          11.     Venue is proper in this District pursuant to 29 U.S.C. §1132(e)(2) because this

                                     24   Action is currently pending in the State of California, County of San Francisco, which is the

                                     25   same venue for this Court.

                                     26          12.     Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal, without

                                     27   exhibits, will be promptly served on Plaintiff’s counsel.

                                     28
                                                                                       -3-
                                                                               NOTICE OF REMOVAL
                                               Case 3:20-cv-03748-JCS Document 1 Filed 06/05/20 Page 4 of 4



                                        1          13.     A copy of this Notice of Removal, without exhibits, will also be filed with the

                                        2   Clerk of the Superior Court of the State of California in and for the County of San Francisco

                                        3   County.

                                        4          WHEREFORE, Defendant respectfully removes this Action from the Superior Court of

                                        5   San Francisco to this Court, pursuant to 28 U.S.C. §1441.

                                        6
                                            Dated: June 5, 2020                          GORDON REES SCULLY MANSUKHANI, LLP
                                        7

                                        8                                                By:
                                                                                               Marie Trimble Holvick
                                        9                                                Attorney for Defendant
                                                                                         THE REGENTS OF THE UNIVERSITY OF
                                       10                                                CALIFORNIA (erroneously sued as UNIVERSITY
                                                                                         OF CALIFORNIA SAN FRANCISCO)
                                       11
  Gordon Rees Scully Mansukhani, LLP
     275 Battery Street, Suite 2000




                                       12
       San Francisco, CA 94111




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
1207169/51346361v.1
                                                                                         -4-
                                                                                 NOTICE OF REMOVAL
